                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

UNITED STATES OF AMERICA                  )     CASE NO. 4:19-cr-139
                                          )
              v.                          )
                                          )
CASEY DESMUKE                             )

                                     ORDER

           Based upon the motion of the Government, and for good cause shown

therein, the Government’s motion for leave of absence is GRANTED for the following

dates:

              a)    November 25-29, 2019.

              b)    December 9, 2019.

              c)    January 7-10, 2020.

         IT IS FURTHER ORDERED that should a hearing be set during those dates,

a substitute Assistant United States Attorney may handle the matter.

         SO ORDERED, thisWKday of 1RYHPEHU2019.




                                        __________________________________________
                                        _____
                                           ________
                                                 ___________
                                                 __       _ ________
                                                                  _____
                                                                     ____
                                        CHRISTOPHER
                                        CHRI     OPHER L. RAY
                                            RISTOP
                                                 OP
                                        UNITED STATES T S MAGISTRATE
                                                  STATE     MAGISTRA      JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA
